DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Jennifer Woodside-Wojtala on 02/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Claims 16-20 are withdrawn from consideration. Claims 1-15 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuya (WO 2018/139373 A1).
Regarding claims 1-3, 10-13 & 15, Tetsuya teaches a lithium-ion electrochemical cell comprising:												a positive electrode (63) comprising a positive lithium-based electroactive material (65) and one or more polymeric binder materials such as PVA (polyvinyl alcohol), PVB (polyvinyl butyral) or the like (Fig. 6a; Pages 7-9);								a negative electrode (67) comprising a negative electroactive material (69) (Fig. 6a; Pages 7-9);												a separator (66) disposed between the positive and negative electrodes, wherein the separator is a solid-state electrolyte comprising a lithium phosphate coated lithium lanthanum zirconium oxide (LLZO) material in the form of a particle having a spherical core having a diameter of less than or equal to 100 microns and comprising the LLZO and a layer comprising the lithium phosphate directly coating at least a portion of the spherical core (Figs. 1-2 & 6a; Pages 4 & 7-9).
Regarding claim 7, Tetsuya teaches the cell of claim 1, wherein at least one of the positive electrode or the negative electrode comprises a solid state electrolyte disposed therein, wherein the solid-state electrolyte comprises the lithium phosphate coated LLZO material (Fig. 6b; Page 9).
Regarding claim 8, Tetsuya teaches the cell of claim 1, wherein the LLZO has a garnet crystal structure (Page 3).
Regarding claim 9, Tetsuya teaches the cell of claim 1, wherein the LLZO is doped and has the formula recited in instant claim 9 (Page 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (WO 2018/139373 A1), as applied to claims 1-3, 7-13 & 15 above, and further in view of Chan (US 2016/0248118 A1)
Regarding claim 14, Tetsuya teaches the cell of claim 1 but is silent as to the core being a nanowire having an elongated core with a length less than or equal to about 10 mm and diameter of less than or equal to about 100 microns.									Chan teaches a solid-state electrolyte for a lithium battery, comprising a LLZO material as a nanowire having an elongate core with a length less than or equal to about 50 microns and diameter of less than or equal to about 500 nm ([0034]-[0036]).					+ loss and compositional or structural inhomogeneity, which would result in better ionic conductivity in the nanowire solid electrolytes compared to bulk morphologies as taught by Chan ([0036] & [0038]).

Claims 1 & 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama (US 2012/0100433 A1) in view of Tetsuya (WO 2018/139373 A1).
Regarding claims 1 & 4-6, Suyama teaches a lithium battery comprising:			a composite separator, wherein the composite separator comprises a polymeric matrix (i.e polymer substrate) and the lithium phosphate coated lithium lanthanum zirconium oxide (LLZO) material embedded in pores of the polymeric matrix or a composite separator comprising a polymer substrate and the lithium phosphate coated lithium lanthanum zirconium oxide (LLZO) material as a coating disposed on the polymer substrate, wherein the polymer can include PAN, polyimide or polyolefins (of which polyethylene and polypropylene are readily apparent to one of ordinary skill in the art as well-known battery separator substrate materials) (Fig. 1; [0029]-[0034], [0036]-[0038] & [0052]-[0058]).									Suyama is silent as to the lithium battery comprising a positive electrode comprising a positive lithium-based electroactive material and one or more polymeric binder materials and a negative electrode comprising a negative electroactive material.				However, one of ordinary skill in the art readily understands that a positive electrode 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727